Case 9:19-cv-80074-RLR Document 34 Entered on FLSD Docket 06/12/2019 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 9:19-CV-80074-ROSENBERG/REINART

  UMB BANK, N.A., as Plan Trustee

          Plaintiff,

  v.

  SUN CAPITAL PARTNERS V, LP,
  et al.,

          Defendants.
                                                    /

            ORDER GRANTING DEFENDANTS’ MOTION TO TRANSFER VENUE

          THIS CAUSE is before the Court upon Defendants’ Motion to Transfer Venue [DE 20].

  The Motion has been fully briefed. In light of the substantial connection that this case has with

  the District of Delaware, the Motion is granted as more fully described below.

          This is a case about The Limited, a retail store focused on women’s clothing. DE 1.

  Plaintiff alleges that certain corporate officers at The Limited fraudulently transferred millions of

  dollars out of The Limited’s cash reserves. Id. That transfer, Plaintiff alleges, rendered the store

  insolvent, culminating in the store’s filing for bankruptcy in 2017. Id. Plaintiff filed this suit

  under the Bankruptcy Code, 11 U.S.C. § 544(b), to recover the transferred funds. Id.

          Defendants argue that this case should be transferred to the District of Delaware—the

  district where The Limited sought bankruptcy protection. Defendants’ request is premised on 28

  U.S.C. § 1412.1 Section 1412 reads as follows:



  1
    Defendants also seek, in the alternative, a convenience transfer under Section 1412 and Section 1404. For the
  reasons set forth below, the Court need not decide whether to transfer this action for convenience. E.g., 28 U.S.C. §
  1412 (stating that a district court may transfer an action “in the interest of justice or for the convenience of the
  parties.”) (emphasis added); In re Terry Mfg. Co. Inc., 323 B.R. 507, 509 (Bankr. M.D. Ala. 2005).
Case 9:19-cv-80074-RLR Document 34 Entered on FLSD Docket 06/12/2019 Page 2 of 6



           A district court may transfer a case or proceeding under title 11 to a district court
           for another district, in the interest of justice or for the convenience of the parties.

  Section 1412 transfers are subject to the broad discretion of this Court. In re Steeley, 243 B.R.

  421, 439 (Bankr. N.D. Ala. 1999). When considering transfers in the interest of justice, courts

  consider the following seven factors: the economics of the bankruptcy estate administration, the

  presumption in favor of the “home court”, judicial efficiency, the plaintiff’s ability to receive a

  fair trial, the state’s interest in having controversies decided by those familiar with its laws, the

  enforceability of any judgment rendered, and a plaintiff’s original choice of forum. Alderwoods

  Grp., Inc. v. Garcia, 682 F.3d 958, 974 n.26 (11th Cir. 2012). The ability to receive a fair trial

  and the enforceability of judgments do not weigh in favor of any district. The Court considers

  the remaining factors in turn.

           The Economics of Estate Administration and the Presumption in Favor of a Home Court

           The Fifth Circuit has held that the most important factor for this Court to consider under

  Section 1412 is whether transfer would promote the economic and efficient administration of the

  bankruptcy estate. In re Commonwealth Oil Refining Co., 596 F.2d 1239, 1241, 1247 (5th Cir.

  1979).2 Here, a transfer to the Delaware Bankruptcy Court, where The Limited bankruptcy is

  currently being administered, will result in a more efficient and economical administration of

  The Limited estate for the following reasons.

           First, Plaintiff’s trust has already commenced 81 other adversary proceedings in the

  Delaware Bankruptcy Court, seeking to recover money for the estate from numerous other

  beneficiaries of alleged preferential and fraudulent transfers. Transferring this related case to the


  2
    Because the Fifth Circuit’s Commonwealth Oil opinion was issued in 1979, it is controlling in this Circuit. See,
  e.g., Bonner v. Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (holding that all 5th Circuit opinions issued prior to
  October 1981 are controlling precedent in the 11th Circuit).
                                                            2
Case 9:19-cv-80074-RLR Document 34 Entered on FLSD Docket 06/12/2019 Page 3 of 6



  Delaware Bankruptcy Court will allow for a more consolidated approach to these adversary

  proceedings, with time (and, therefore, fees and costs) saved by The Limited’s estate, as well as

  this Court. Courts have recognized that “the single most significant circumstance favoring

  transfer … is the existence of a related action in another district.” Smartmatic USA Corp. v.

  Dominion Voting Sys. Corp., No. 13 Civ. 5349, 2013 U.S. Dist. LEXIS 153727, at *16

  (S.D.N.Y. Oct. 22, 2013) (quoting Goggins v. Alliance Capital Mgmt., LP, 279 F. Supp. 2d 228,

  234 (S.D.N.Y. 2003)). The existence of these 81 related actions pending in the Delaware

  Bankruptcy Court, not to mention the bankruptcy itself, strongly weighs in favor of transfer.

         Second, in precedent binding on this Court, the Fifth Circuit has recognized that “the

  heart of a Chapter XI proceeding is working up a financial plan of arrangement acceptable to all

  relevant parties” and that bankruptcy proceedings should take place where the relevant parties

  are present. Commonwealth Oil, 596 F.2d at 1247. Those relevant parties, including all 121

  creditors listed in Exhibit A to the Plaintiff’s Complaint, are already participating in The Limited

  Bankruptcy in the Delaware Bankruptcy Court.

         For Plaintiff’s part, Plaintiff concedes that its decision to file outside of the home

  Bankruptcy Court was a “relatively rare” decision. This concession comports with Collier on

  Bankruptcy, which states: “It will be a most unusual trustee or most unusual situation that would

  cause a suit under section 544(b) [as in the instant case] to be brought anywhere other than the

  home court.” Collier on Bankruptcy, paragraph 4.03. Numerous courts have refused to retain

  fraudulent transfer cases brought by bankruptcy trustees in recent years, and have instead sent

  those cases back to the court where the bankruptcy is pending. See, e.g., Campbell v. Williams,

  No. 14-CV-097, 2015 U.S. Dist. LEXIS 76213 (S.D. Tex. June 12, 2015); Giuliano v. CDSI


                                                   3
Case 9:19-cv-80074-RLR Document 34 Entered on FLSD Docket 06/12/2019 Page 4 of 6



  Holding Co., No. 13-2776, 2014 U.S. Dist. LEXIS 34611 (E.D. Pa. Mar. 17, 2014); Smartmatic,

  2013 U.S. Dist. LEXIS 153727; Renaissance Cosmetics, Inc. v. Dev. Specialists Inc., 277 B.R. 5

  (S.D.N.Y. 2002). And while Plaintiff attempts to distinguish the Fifth Circuit authority that

  binds this Court—Commonwealth Oil—on the grounds that Commonwealth concerned an entire

  bankruptcy estate, that is an unpersuasive basis to distinguish Commonwealth. While the instant

  case concerns an adversary proceeding—not a bankruptcy estate—numerous courts consider the

  transfer of adversary proceedings to fall within the reasoning of Commonwealth. See, e.g., Irwin

  v. Beloit Corp. (In re Harnischfeger Indus.), 246 B.R. 421, 435 (Bankr. N.D. Ala. 2000); In re

  Butcher, 46 B.R. 109 (Bankr. N.D. Ga. 1985). Case law applies the holding in Commonwealth

  to a transfer analysis in adversary proceedings. E.g., LSREF2 Baron, LLC v. Aguilar, No. 3:12-

  cv-1242-M, 2013 U.S. Dist. LEXIS 8657 (N.D. Tex. Jan. 18, 2013); City of Clinton v. Pilgrim’s

  Pride Corp., No. 4:09-CV-386-Y, 2009 U.S. Dist. LEXIS 117751 (N.D. Tex. Dec. 17, 2009).

  Finally, Plaintiff’s contention that this case is not related to the Delaware bankruptcy case is also

  unpersuasive; the Eleventh Circuit has held that “a civil proceeding is ‘related to’ a [bankruptcy]

  proceeding if the outcome of [the] proceeding could conceivably have any effect on the estate

  being administered in bankruptcy.” In re Fundamental Long Term Care, Inc., 873 F.3d 1325,

  1336 (11th Cir. 2017) (emphasis added). In summary, the economics of estate administration

  and the presumption in favor of the home court weigh strongly in favor of transfer to Delaware.

         Judicial Efficiency

         When evaluating judicial efficiency, courts give weight to a home court’s “familiarity

  with the substantive issues.” A.B. Real Estate v. Bruno’s, Inc., 227 B.R. 311, 327 (Bankr. N.D.




                                                   4
Case 9:19-cv-80074-RLR Document 34 Entered on FLSD Docket 06/12/2019 Page 5 of 6



  Ala. 1998). In this case, as the Bankruptcy Court is well acquainted with the facts leading up to

  The Limited’s bankruptcy, this factor weighs in favor of transfer to Delaware.

           The State’s Interest in Having Controversies Decided by Those Familiar with its Laws

           Because this case is governed by a combination of federal bankruptcy laws and a uniform

  state statute,3 this factor is neutral and does not favor Delaware or Florida.

           Conclusion

           In conclusion, the only factor weighing in favor of the maintenance of this suit in Florida

  is that Florida is the Plaintiff’s choice of forum. But see Credit Suisse AG v. Appaloosa Inv. Ltd.

  P’Ship I, No. 15-CV-3473, 2015 U.S. Dist. LEXIS 120020, at *21 (S.D.N.Y. Sept. 9, 2015)

  (“Although a plaintiff’s choice of forum is normally given substantial weight, it is well-

  established that the existence of a related action pending in a transferee court weighs heavily

  towards transfer.”); see also Morrissey v. Subaru of Am., Inc., No. 15-CV-21106-KMM, 2015

  U.S. Dist. LEXIS 173401, at *6 (S.D. Fla. Dec. 31, 2015) (holding that a plaintiff’s choice of

  forum is entitled to only minimal deference when the chosen forum is not the plaintiff’s home

  forum) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255-56 (1981)). In contrast, several

  important factors weigh strongly in favor of transfer of this suit to Delaware: the economics of

  estate administration, the home court presumption, and judicial efficiency. The Court concludes

  that under Section 1412, this matter should be transferred to the district of Delaware in the

  interest of justice.4


  3
    Plaintiff’s claim under the Uniform Fraudulent Transfer Act may be governed, by Plaintiff’s own admission, by
  Ohio law which also would not weigh in favor of Florida or Delaware. DE 1 at 19.
  4
    Defendants have also moved, in the alternative, for a venue transfer for convenience which examines: the location
  of the parties, the ease of access to proof, the convenience of witnesses, the availability of compulsory process, and
  the cost of obtaining witness attendance. Bruno, 227 B.R. at 325. Upon review, these factors do not weigh strongly
  in favor Florida or Delaware, however, the Court need not decide whether to transfer this action on convenience
  grounds as the Court has determined that this matter should be transferred in the interest of justice.
                                                            5
Case 9:19-cv-80074-RLR Document 34 Entered on FLSD Docket 06/12/2019 Page 6 of 6



         For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendants’ Motion

  to Transfer Venue [DE 20] is GRANTED. The Clerk of the Court is hereby directed to

  transfer this case to the United States District Court for the District of Delaware. This case

  is closed.

         DONE and ORDERED in Chambers at West Palm Beach, Florida, this 11th day of

  June, 2019.


                                                    _______________________________
                                                    ROBIN L. ROSENBERG
                                                    UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record




                                                6
